Citation Nr: 1035650	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to November 
1970.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from            a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection and 
assigned a 30 percent rating for PTSD, effective January 28, 
2004. The appeal is from the initial assigned disability rating. 
See Fenderson v. West,           12 Vet. App. 119, 125-26 (1999) 
(when a veteran appeals the initial rating for a disability, VA 
must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective date 
of service connection).

Previously, a videoconference hearing before a Veterans Law Judge 
of the Board was scheduled for April 2008, however, the Veteran 
did not appear. As he has not requested to reschedule the 
hearing, his prior hearing request is deemed withdrawn at this 
point. 38 C.F.R. § 20.704(e) (2010). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that further development is necessary to 
supplement the record before issuance of a decision in this case. 

Of first priority, a more recent VA Compensation and Pension 
examination is warranted to obtain a clear depiction of the 
Veteran's service-connected PTSD.  The last VA examination of 
record was completed in August 2007. At that time,   the Veteran 
presented with a wide range of symptomatology, some indicating 
the possibility of greater severity than that contemplated by his 
current 30 percent schedular rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411. He appeared to experience increased 
flashbacks, more prominent sleep disturbance, and increased 
nightmares and intrusive thoughts. There was reference to daily 
high anxiety levels, and near social isolation. Since then, the 
Veteran alleges that he has had further exacerbation in the level 
of severity of PTSD. Given the more than three years that has 
elapsed since the last VA psychiatric examination, and the 
possibility of a worsening of the Veteran's condition, a more 
contemporaneous examination is deemed appropriate. See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. 
Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does 
not adequately reveal the current state of the claimant's 
disability ...the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination."). 
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, while this case is on remand, the RO/AMC should also 
undertake appropriate action to acquire further available VA 
outpatient records from the    East Liverpool Community Based 
Outpatient Clinic (affiliated with the Cleveland VA Medical 
Center (VAMC). The most recent comprehensive treatment records on 
file from this source are dated from March 2007. The RO/AMC 
should obtain any such additional records and associate them with 
the claims file. Bell v. Derwinski,   2 Vet. App. 611 (1992) (VA 
is deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159 (c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in the 
custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Cleveland 
VAMC and request copies of all available 
records of treatment from that facility (and 
associated facilities, including the     East 
Liverpool CBOC) dated since March 2007.                  
All records and responses received should be 
associated with the claims file. 

2.	The RO/AMC should schedule the Veteran for 
a VA psychiatric examination to determine the 
current severity of the Veteran's PTSD. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination. All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail. It is 
requested that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected PTSD, in accordance with the rating 
criteria specified at 38 C.F.R. § 4.130, 
Diagnostic Code 9411. The examiner should 
assign a Global Assessment of Functioning 
(GAF) score and explain the basis for this 
finding. 

3.	The RO/AMC should then review the claims 
file.              If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO/AMC should readjudicate 
the claim on appeal, based upon all 
additional evidence received.          If the 
benefit sought on appeal is not granted, the 
Veteran should be furnished with a 
Supplemental Statement of  the Case (SSOC) 
and afforded an opportunity to respond before 
the file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


